Citation Nr: 0614290	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  00-25 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a dental disability 
for compensation purposes.

2.  Entitlement to service connection for skin cancer, 
claimed as due to sun exposure.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to February 
1982, February 1983 to December 1984 and November 2001 to 
February 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in April 2000, 
September 2000, and September 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In October 2002, the veteran testified at a Board 
hearing in Washington, D.C. before the undersigned Acting 
Veterans Law Judge.  In June 2003, the Board remanded the 
issue of entitlement to service connection for skin cancer, 
claimed as secondary to sun exposure, to the RO for 
additional development.  The veteran testified at a second 
Board hearing in Washington, D.C. in January 2006 before the 
undersigned Acting Veterans Law Judge.

It is evident based on a review of the arguments and 
testimony, including the veteran's February 2004 statement, 
that he is also seeking entitlement to VA outpatient dental 
treatment.  A claim for service connection for a dental 
disorder also raises a claim for outpatient dental treatment.  
See Mays v. Brown, 5 Vet. App. 302 (1993).  However, the 
veteran's present claim has been treated as a straightforward 
claim for service connection and compensation, so the issue 
of entitlement to outpatient dental treatment will not be 
adjudicated.  If the veteran indeed intends to pursue a claim 
for outpatient dental treatment, he should contact and inform 
the Medical Administrative Service (MAS) of his nearest VA 
Medical Center, in order for the MAS to take appropriate 
action regarding that issue, since the MAS, not the RO, 
processes claims for eligibility for VA outpatient dental 
treatment.  Kellar v. Brown, 6 Vet. App. 157 (1994).  

Also, it appears from an April 2005 letter from the RO to the 
veteran that the RO is separately developing a claim for 
service connection for a skin disability other than skin 
cancer.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In a December 2001 rating decision, the RO denied the 
veteran's claim for service connection for a dental 
disability.  Although notified of that denial in December 
2001, the veteran did not appeal that decision.  

2.  The additional evidence associated with the claims file 
since the December 2001 denial does, by itself or considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a dental disability.  

3.  There is no probative evidence that the veteran has a 
dental disability due to dental trauma in service.

4.  Skin cancer was not manifested during the veteran's 
active duty service or for many years thereafter, nor has 
skin cancer been shown to otherwise relate to such service.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision that denied the 
veteran's claim for service connection for a dental 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.1103 (2005).  

2.  Since the December 2001 denial, new and material evidence 
has been received to warrant reopening the appellant's claim 
for service connection for a dental disability.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  The criteria for service connection for a dental 
disability for the purpose of compensation are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.381 (2005). 

4.  Service connection for a skin disability, claimed as due 
to sun exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board need not consider the question of VCAA compliance 
in this case as to whether new and material evidence has been 
received to reopen a claim for a dental disability, as there 
is obviously no detriment to the veteran as a result of any 
VCAA deficiency in view of the favorable decision below with 
respect to reopening the claim.  See Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006).

As to the underlying claim of entitlement to service 
connection for a dental disability, as well as for skin 
cancer, the Board finds that the passage of the VCAA and its 
implementing regulations does not prevent the Board from 
rendering a decision on these claims at this time, as all 
notification and development action needed to render a fair 
decision on this claim have been accomplished.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Because the March 2004 VCAA notice letter in this case was 
not provided to the appellant prior to the 2000 RO decision 
from which he appeals, it can be argued that the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the claimant in this 
case.  In the March 2004 letter, as well as the September 
2000 and June 2005 statements of the case, and the December 
2001, May 2002, and June 2004 supplemental statements of the 
case, the RO informed the claimant of the applicable laws and 
regulations, the evidence needed to substantiate the claims, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board also notes that the March 2004 letter implicitly 
notified the claimant of the need to submit any pertinent 
evidence in his possession.  In this regard, the claimant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the claimant must also furnish any pertinent 
evidence that he may have and that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the claimant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In the instant appeal, the Board 
finds that the veteran is not prejudiced by a decision at 
this time in view of the Board's decision to deny the claims.  
Thus, there is no disability rating or effective date that 
will be assigned for the claimed disabilities.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate these claims, including requesting 
identified medical records and affording the veteran VA 
medical and dental examinations.  The claimant was also 
provided with the opportunity to attend a Board hearing, 
which he attended in October 2002 and January 2006.  The 
claimant has not indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the claimant in his 
claims for service connection for a dental disability and for 
compensation purposes and skin cancer, and that adjudication 
of these claims at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the claimant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Dental

A.  New and Material Evidence
Background

The veteran underwent an initial dental exam, Type 2, in June 
1975 at which time teeth #s 1, 16, 17 and 32 were circled on 
the dental chart.  Service dental entries from June 1975 to 
November 1981 do not reflect trauma to the teeth.  

The veteran's service medical records show that he sustained 
a knife injury to the left side of his face in October 1977.  
There was a 4 millimeter laceration behind the left ear and a 
laceration on the face from the left ear over the left 
maxillary area.  The dental entry closest in time to the 1977 
incident is an entry dated in February 1979.  According to 
this entry, the veteran reported for a T-2 exam, pre-
enlistment.  A September 1979 record shows that the facial 
scar had been hypertrophic for two and a half years, with no 
response to steroid injections.  The veteran was considered 
for surgery.  

In June 1990, the veteran underwent a VA examination and 
reported a facial scar on the left side, problems shaving, 
and slurred speech.  He was assessed as having a facial scar.

On file is an October 1996 letter from John Edward Kelly, 
M.D., stating that the veteran sustained a significant 
laceration of his left facial area in 1977 and that as a 
consequence, he experienced frequent bouts of painful nerve 
sensatory discharge.  He said that the episodes were caused 
by pressure or touching the scar site and were experienced as 
electrical shock phenomena throughout the distribution of the 
affected nerves.

In an October 1996 statement, the veteran said that while he 
was receiving compensation for his facial scar, he was not 
receiving any compensation for nerve damage.  He said he 
experienced constant pain as well as sharp, electrical pain 
on pressure or rubbing to the area.

During a March 1997 VA general examination, the veteran 
reported a laceration to the left side of his face in 1977 
with a resultant scar and facial pain.  He did not report any 
problems with his teeth.  He was assessed as having a facial 
scar.

In April 1997, the veteran underwent a VA peripheral nerve 
examination where he reported being assaulted in service with 
a machete.  He said this resulted in a laceration to his left 
cheek and left ear.  He reported residual neurological 
problems and pain, but did not note any dental/teeth 
problems.  

In an April 1997 rating decision, the RO continued a 10 
percent rating for facial scarring. 

In December 2000, the veteran underwent a VA dental consult 
due to complaints of a "toothache."  Findings revealed a 
distal fracture and caries to tooth #31.  Radiographic 
examination revealed "PARL" to teeth #s 30 and 31.  These 
teeth were surgically extracted.  

The veteran again reported for a VA dental consult in January 
2001 due to pain radiating from the lower left side of his 
mouth.  X-rays revealed a periapical abscess affecting tooth 
#18 and non-restorable crown.  The veteran was assessed as 
having a non restorable tooth #18 and restorable tooth #13.  
Tooth #18 was surgically extracted and tooth #13 was treated 
with "MOD" alloy with "GI" base.  

In a letter dated in January 2001, the veteran said that he 
sustained severe injuries to the left side of his face that 
were associated with some of his dental problems.  He went on 
to state that he had nerve damage on the left side of his 
face from his wounds and a loss of feeling and numbness on 
the left side at the jaw and gum line.  He further reported a 
continuous tingling and throbbing sensation and muscle/nerve 
contractions.  

During a VA dental examination in February 2001, the veteran 
reported having nerve damage due to being cut by a machete 
across the left side of his face in service.  Findings 
revealed no functional impairment due to loss of motion and 
masticatory function loss.  There was also no bone loss of 
the mandible, maxilla or hard palate.  Teeth numbers 1, 14, 
16, 18, 30 and 31 were currently missing and teeth numbers 
14, 18, 30, and 31 were determined to be replaceable by 
prosthesis.  The examiner noted that all of these teeth were 
removed after service.  He added that teeth numbers 1 and 16 
were wisdom teeth and could not be replaced by prostheses.  
The veteran reported that teeth numbers 1, 14 and 16 had been 
extracted in service, but not at the time of the machete 
incident in 1977.  The examiner stated that there was no loss 
of teeth due to loss of substance of body or mandible.  

In a December 2001 rating decision, the RO denied the 
veteran's claim for service connection for a dental 
disability, claimed as secondary to his service-connected 
left facial scar.

In March 2002, the RO received VA outpatient records from the 
Martinsburg VA medical center (VAMC) showing treatment from 
1999 to 2001.  These records include a December 2000 record 
showing that the veteran reported to triage complaining of a 
toothache.  He said that the tooth was in the right lower jaw 
area and he thought the root was exposed.  A January 2001 
addendum dental record shows that the veteran was seen for 
continuing post tooth extraction and that the need for dental 
eligibility vs. emergency care was explained to him.  He was 
assessed as having odontogenic infections on the left side.  
A July 2001 dental summary shows that the veteran reported 
for an unscheduled visit complaining that his "tooth broke 
off."  Tooth #13 was prepped for a crown.  The record shows 
that the veteran understood that it was a temporary crown and 
that a definitive crown needed to be fabricated.  Later in 
July 2001, the veteran presented on an emergency basis 
complaining of the loss of his temporary crown to tooth #13.  
He was assessed as having restorable tooth #13 and the 
temporary crown was recemented.  VA outpatient records also 
include an undated record from the radiology service 
reflecting an assessment of dental caries.

In a June 2003 statement (VA Form 21-4138), the veteran 
requested that he be compensated for his dental injuries and 
he also requested dental care.  He said he broke several 
teeth in service.  He enclosed dental records from the 
National Naval Dental Center dated in December 2001 and 
February 2002.  These records show that the veteran had 
urgent dental needs with possible abscess/emergency hospital 
sequela.  The February 2002 record shows that the veteran 
presented for surgical endo therapy to tooth #11.  His post-
op diagnosis was periradicular granuloma and the microscopic 
diagnosis was Apex, tooth #11, apical periodontal cyst.

In a February 2004 statement, the veteran said that he broke 
several teeth while on active duty in December 2001 and has 
had continuous pain and an inability to chew his food.  He 
said his doctors told him he needed additional dental work to 
repair his teeth and requested that his teeth be fixed and 
that he be compensated for his dental injuries.  He added 
that this has been getting worse since 2001.

During a VA dental examination in August 2004, the veteran 
reported that he broke two teeth while eating on active duty 
on December 2001.  Oral examination revealed no functional 
impairment, no loss of jaw motion, and a somewhat diminished 
masticatory loss due to loss of teeth.  The missing teeth 
were #s5, 14, 18, 30 and 31 and were noted to be replaceable 
by dental prosthetics.  However, the examiner said that the 
extent could not be determined until further restorative care 
was accomplished.  There was no limitation of range of jaw 
motion.  There was no loss of bone in the maxillary or 
mandible other than the alveolar bone loss associated with 
the described missing teeth.  A panoramic digital radiograph 
was made revealing dental caries and missing teeth.  The 
remaining oral structures appeared normal.  The examiner said 
that the etiology of the veteran's missing teeth was most 
likely resultant from dental caries and that the veteran 
could not provide a detailed history of his missing teeth.

In March 2005, the RO received records showing that the 
veteran had been seen in the emergency room of a medical 
facility in December 2001 with various complaints that 
included his teeth.  Specifically, the veteran was noted to 
have several carious and broken teeth in the left upper molar 
area.  He was assessed as having carious teeth.  He was 
placed in a no duty/limited status for 24 hours and given a 
diagnosis of apical abscess #11/I&D.

During a January 2006 hearing, the veteran testified that he 
broke several teeth while on active duty and was told by a 
Navy dentist that they could only do so much and that VA 
would do the rest.  He said he had been seen several times at 
the VA medical center for various tooth extractions, surgery 
and repair of damaged teeth.  He said his dental problems 
began in service after sustaining a face wound in 1977.  He 
also said that he fell in service "the second time" and 
broke a couple of teeth, but that they "fixed pretty much 
all of that."  He said all of the "nerve damage and 
everything" seemed like it was on the left side of his face 
where he was injured and he thought that the VA doctor knew 
it was due to the injury, although he never said that 
directly or put it on paper.  

Analysis

In December 2001, the RO denied the veteran's claim for 
service connection for a dental disability.  The veteran did 
not timely appeal this decision, and it is final as to the 
evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2005).  

The current claim culminates from the appellant's attempt, in 
June 2003, to reopen the previously disallowed claim.  It 
appears that in the September 2004 rating decision the RO 
effectively determined that new and material evidence had 
been received to reopen the veteran's claims for a dental 
disability. The RO then proceeded to deny the claim on the 
merits.  However, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been submitted.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the veteran in this case filed an application to reopen a 
claim for service connection for a dental disability in June 
2003, the revised version of 3.156 is applicable in this 
appeal.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board notes that VA regulations regarding dental 
disorders were revised, effective June 8, 1999.  See 64 Fed. 
Reg. 30,392 (June 8, 1999).  Dental disabilities which may be 
awarded compensable disability ratings are now set forth 
under 38 C.F.R. 4.150 (2005).  These disabilities include 
chronic osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss of the condyloid or coronoid processes, loss of 
the hard palate, loss of teeth due to the loss of substance 
of the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable 
prosthesis, when the bone loss is a result of trauma or 
disease but not the result of periodontal disease.  38 C.F.R. 
4.150, Diagnostic Codes 9900-9916 (2005).  Treatable carious 
teeth, replacement missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  38 C.F.R. § 3.381(a) 
(2005).

The evidence submitted prior to December 2001 includes the 
veteran's service medical records from his first two periods 
of active duty; from May 1975 to February 1982 and from 
February 1983 to December 1984.  These records show that he 
sustained a facial wound from a knife and was diagnosed as 
having a facial scar, left maxillary area.  His dental 
records from these periods of service do not show any other 
trauma to his mouth or teeth.  

The evidence prior to December 2001 also included VA 
outpatient dental treatment in December 2000 and January 
2001.  In December 2000, the veteran complained of a 
toothache and was found to have a large distal fracture of 
tooth #31 and caries.  He underwent extraction of teeth #s 30 
and 31.  In January 2001, the veteran was seen for pain 
radiating from the left lower side of his mouth and was found 
to have a nonstorable tooth #18 and restorable tooth #13.  
Tooth #18 was surgically extracted and #13 was treated with 
"MOD" alloy with "GI base".  In addition, the veteran 
underwent a VA dental examination in February 2001 at which 
time the examiner noted that all of the veteran's missing 
teeth were removed after service and that four of his six 
missing teeth (#s 14, 18, 30 and 31) could be replaced with 
prosthesis.  He said the remaining two teeth could not be 
replaced by prosthesis because they were wisdom teeth (#s 1 
and 16).  The examiner also stated that the veteran had no 
bone loss of mandible, maxilla or hard palate and no missing 
teeth due to loss of substance of body or mandible.  

The evidence submitted after the December 2001 adverse 
decision includes the veteran's assertions of a dental injury 
during a subsequent period of active duty service, from 
November 2001 to February 2002.  In this regard, the veteran 
said that he broke several teeth in December 2001 and was 
seen in the emergency room for urgent medical care.  The 
evidence also includes service dental records from this 
period of service not previously on file showing that the 
veteran was seen for urgent dental needs in December 2001 for 
carious and broken teeth.  In addition, he received dental 
treatment for teeth #s 11 and 32 while in service in February 
2002.

The Board finds that the evidence submitted after the 
December 2001 final adverse decision as outlined above is 
new, in that it has not been previously considered by agency 
decision makers, and is not cumulative or duplicative of 
evidence previously considered.  The Board further finds that 
the new evidence must be considered material in that it 
relates to the essential elements for service connection for 
a dental disability that was not previously considered.  That 
is, it pertains to a new alleged dental injury and shows 
dental treatment for a period of active duty not previously 
considered.  This evidence, when considered with evidence 
previously of record, bears substantially upon the specific 
matters under consideration.  In short, the record contains 
new and material evidence to reopen the claim for service 
connection for a dental disability.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and for 
periodontal disease will be considered solely for the purpose 
of establishing eligibility for outpatient dental treatment.  
See 38 C.F.R. § 3.381(a) (2005).  

Turning to the merits of the veteran's underlying claim for 
service connection for a dental disability, it appears that 
the veteran is attributing his present dental problems to two 
incidents while on active duty.  The first incident occurred 
in 1977 when the veteran was hit on the left side of his face 
with a machete and sustained a facial laceration and nerve 
damage.  The second incident reportedly occurred while on 
active duty in December 2001.  The veteran asserts that he 
fell in December 2001 and broke several teeth.  He also 
alternatively asserted that he broke his teeth in December 
2001 while eating something.  

With respect to the first claimed dental injury in October 
1977, while the records establish a left face laceration, 
they do not show any dental problems related to the incident.  
In fact, the earliest evidence of dental treatment following 
the October 1977 incident is not until a February 1979 T-2, 
pre-enlistment examination.  Not only was this examination 
performed over one year after the October 1977 facial injury, 
it makes no mention of any dental problems arising from the 
1977 injury.  In short, the only evidence relating the 
veteran's present dental problems to the 1977 inservice 
facial trauma is the veteran's opinion that such a 
relationship exists.  The Board does not doubt the sincerity 
of the veteran's belief that he has present dental 
disabilities due to service; however, his belief does not 
constitute probative evidence of such a fact since the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of disability and determination of medical 
etiology, must be addressed by medically trained individuals.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The second claimed inservice dental trauma pertains to dental 
treatment that the veteran received on active duty in 
December 2001.  In this regard, dental records from the 
National Naval Dental Center show that the veteran was seen 
in December 2001 for urgent dental needs with possible 
abscess/emergency hospital sequela.  There is no indication 
that the treatment was due to inservice dental trauma such as 
a fall.  The veteran's 2006 hearing testimony of breaking his 
teeth in service in December 2001 in a fall conflicts with 
the statement he made during an August 2004 VA examination 
that he broke teeth in December 2001 while eating.  
Furthermore, the August 2004 VA examiner noted that that the 
veteran could not provide a detailed history of his missing 
teeth and opined that the veteran's missing teeth were most 
likely resultant from dental caries.

Thus, to the extent that the dental treatment being claimed 
is shown to involve abscesses, carious teeth, and replaceable 
missing teeth, these conditions are considered solely for the 
purpose of establishing eligibility for treatment purposes, 
and not compensation purposes.  See 38 C.F.R. § 4.150.  

In sum, because there is no probative evidence of dental 
trauma in service, the Board is without legal authority under 
governing regulations to grant service connection for a 
dental condition for purposes of an award of disability 
compensation benefits.  In addition, the regulations listed 
above clearly prohibit service connection for purposes of 
compensation where the disability involves replaceable 
missing teeth, abscesses and carious teeth.  Where, as here, 
the law is dispositive of the claim, it should be denied 
because of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).

III.  Skin Cancer
Background

The veteran's service medical records show that he sustained 
a knife injury to the left side his face in October 1977 with 
lacerations, including a 4 mm laceration behind his left ear.  
He also sustained a laceration on his right hand in March 
1980 from a piece of glass.  In August 1980, the veteran was 
referred to plastic surgery for scar formation on his face 
and hand.  His service medical records are devoid of findings 
or treatment for sunburns or skin cancer.  

A December 1996 private medical record shows that the veteran 
was treated for an actinic keratosis on his face below his 
left eye and was prescribed "LN2." 

In February 2000, the veteran filed a claim for service 
connection for skin cancer which he claimed was secondary to 
sun exposure in service.

In May 2000, the veteran was seen at a VA outpatient clinic 
for a follow-up visit with a noted history of skin cancer.  
He reported that he felt fine without any problems.  He was 
diagnosed as having skin cancer.

On file is a June 2000 dermatology record from Stephen W. 
White, M.D., regarding a dermatology consultation he had with 
the veteran in September 1997.  Dr. White stated that the 
veteran had had several precancerous sun spots which take 20 
to 40 years to develop.  He prescribed Efudex (5%) cream for 
the veteran.

In the substantive appeal dated in October 2000, the veteran 
said that he sustained several burns to his skin in the 
military from direct sun light for numerous hours a day and 
acquired skin cancer during service.  

An August 2001 VA outpatient record shows that the veteran 
was evaluated for a lesion on his left forehead.  He was 
given an impression of lentigo vs lentigo maligna; nevus vs 
melanoma; and wart.  

In December 2001, the veteran was seen at a VA outpatient 
clinic complaining of a constant painful lesion on the bottom 
of his left foot which he had had for 16+ years.  His 
diagnoses included pronation syndrome, verruca plantaris, 
left foot, and metatarsalgia, left foot.

During an October 2002 Board hearing, the veteran testified 
that the only time he had severe sunburns was in service and 
he denied any problems with his skin prior to service.  He 
said that doctors told him it took 20 to 40 years for the 
skin cancer to develop and this was the time frame he was on 
active duty.  He said he was getting scars on his arms and 
face and also had skin cancer removed from his stomach.  

The veteran was evaluated by VA in April 2003 at which time 
he said he first consulted a dermatologist for scaly skin 
lesions in September 1997.  He said he was treated by Dr. 
Stephen White at that time.  He added that since 1999 he had 
been coming to the Martinsburg VA dermatology clinic and had 
been followed for several actinic keratosis lesions on his 
arms and face, most of which have been frozen.  He also had 
two lesions excised, one on his forehead and one of his left 
abdomen.  The examiner noted that the lesion on the veteran's 
forehead was a senile lentigo and the one on his abdomen was 
a compound nevus.  He relayed the veteran's report that his 
multiple skin lesions were due to exposure in service, 
particularly when he was stationed in N. Africa, Okinawa, and 
California.  Examination of the veteran's face and arms 
revealed faint, residual scars following cryotherapy for 
multiple actinic keratoses.  The examiner also noted that 
there was a residual scar, status post excision of a senile 
lentigo on the veteran's forehead, and a compound nevus on 
his left abdomen.  He explained that the compound nevus was 
not related to sun damage, but the lentigo was a 
hyperpigmented skin disorder that tended to appear in sun 
exposed areas.  He went on to explain that actinic keratosis 
were precancerous skin lesions which were often due to many 
years of overexposure to sunlight, particularly in fair-
skinned people like the veteran.  He opined that the many 
years of sun exposure "as likely as not" contributed to the 
formation of actinic keratosis.  

In an addendum opinion in January 2004, the April 2003 VA 
dermatology examiner said that "it is impossible to state, 
with any degree of certainty, the amount of exposure that one 
suffers from military exposure as opposed to the amount of 
sun exposure that is related to everyday living."

Color photographs were taken of the veteran's skin problems 
by VA in February 2004 and these photographs have been 
associated with the claims file.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  For certain chronic 
disorders, to include malignant tumors, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).  The law further 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 
Service connection may also be granted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

The basis of the RO's denial of the veteran's claim for 
service connection for skin cancer is that the veteran does 
not have the disability being claimed.  That is, that he was 
only found to have pre-malignant lesions diagnosed as actinic 
keratosis, and not skin cancer.  Despite this finding, there 
is a May 2000 VA outpatient record that reflects a diagnosis 
of skin cancer.  Thus, even assuming that the veteran had 
skin cancer, his claim still cannot prevail in view of the 
fact that the weight of medical evidence does not establish a 
nexus to service.    

As stated in the facts above, the veteran's service medical 
records are devoid of any complaints or treatment for severe 
sunburns or skin cancer.  The first pertinent postservice 
evidence is many years after service, in 1996.  Specifically, 
there is a December 1996 private medical record showing 
actinic keratosis on the veteran's face.  There is also an 
April 2003 VA dermatology report which shows that the veteran 
had been coming to the dermatology clinic since 1999 for 
several actinic keratosis lesions on his arms and face, most 
of which had been frozen.  

The above-noted findings are not inconsistent with the 
veteran's claim.  That is, the veteran is not claiming that 
he developed cancerous lesions in service.  Rather, he 
asserts that the sun exposure he had during service caused 
his cancerous lesions years after service.  The veteran makes 
reference to a dermatology statement from Dr. White who 
treated the veteran for precancerous sun spots in September 
1997 and who estimated that it takes 20 to 40 years for such 
spots to develop.  In view of this statement, the veteran 
asserts that his sun exposure during service is the cause of 
his post service sun spots/precancerous lesions.  However, 
Dr. White's statement does not constitute probative evidence 
linking the veteran's claimed skin cancer to service simply 
because Dr. White does not link the veteran's sun spots to 
service.  His statement is simply too vague to establish the 
requisite nexus to service.  While going back 20 years from 
the date the veteran was found to have actinic keratosis, in 
1996, would place the onset of sun exposure to around the 
time the veteran first entered active duty service, going 
back 40 years would place the date of onset well before the 
veteran's active duty service.    

The only medical opinion on file that directly addresses the 
question of a nexus between the veteran's actinic keratosis 
and service is the April 2003 VA examiner's addendum opinion.  
However, this examiner replied that he was unable to address 
this question without resorting to speculation.  
Specifically, he said that "it is impossible to state, with 
any degree of certainty, the amount of exposure that one 
suffers from military exposure as opposed to the amount of 
sun exposure that is related to everyday living."  In short, 
the medical evidence of record does not medically link the 
veteran's actinic keratosis/skin cancer to his period of 
service, to include sun exposure during service.

The Board in no way disputes the veteran's belief that he 
developed skin cancer due to sun exposure in service and 
appreciated his testimony in January 2006 before the 
undersigned.  However, his opinion in this regard, without a 
supportive opinion from a physician, does not constitute the 
requisite medical evidence necessary to establish service 
connection.  This is because the veteran is a layman and 
without medical training or expertise, he is not competent to 
render an opinion on a medical matter.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Inasmuch as the veteran was not shown to have skin cancer 
during his period of recognized service or for many years 
thereafter, and because there is no competent medical 
evidence that supports his assertions of a nexus between his 
recognized period of service and skin cancer, his claim must 
be denied.  38 C.F.R. §§ 3.303.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
as to this service connection issue.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a dental disability.  To 
this extent, the appeal is allowed.

Service connection for a dental disability for compensation 
purposes is denied.

Service connection for skin cancer, claimed as secondary to 
sun exposure, is denied.



_____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


